PER CURIAM.
The Petitioner, Stacii Lewis, seeks a belated appeal of an order denying his motion for post conviction relief. We deny the petition without prejudice because it is insufficiently sworn. The Petitioner’s un-notarized oath loosely follows the model declaration set forth in section 92.525, Florida Statutes (2005). However, the Petitioner failed to sign the oath. Accordingly, we deny the petition for belated appeal without prejudice to the Petitioner to file a new petition containing a sufficient oath. Fla. R.App. P. 9.141; Raley v. State, 884 So.2d 501 (Fla. 5th DCA 2004).
Petition denied without prejudice.